ACCEPTED
                                                                                            06-14-00163-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       1/15/2015 4:41:48 PM
                                                                                            DEBBIE AUTREY
                                                                                                     CLERK

                                   No. 06-14-00163-CR

                             IN THE COURT OF APPEALS          FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                      FOR   THE SIXTH APPELLATE DISTRICT
                                                       1/15/2015 4:41:48 PM
                                                           DEBBIE AUTREY
                               TEXARKANA, TEXAS                Clerk


COREY MARTIN COLVIN                                 APPELLANT

VS

STATE OF TEXAS                                      APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

         NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                             I.

         Judgment was entered with the 115th District Court of Upshur County, Texas, in

Cause Number 16,601 styled The State of Texas vs. Cory Martin Colvin, on the 15th

day of August, 2014. The Appellant’s brief is due on January 16, 2015. This is the

Appellant’s second request for an extension of time for the late filing of Appellant’s

brief.
      That the Appellant hereby requests an extension of time to file Appellant’s brief

until January 23, 2015, and will hopefully be the last extension we will ask for and as

reason therefore, would show the court as follows: Appellant’s attorney has recently

completed a brief in Skie Jordan Smith v. State, Case number 06-14-00071-CR and

submitted said brief to the Sixth Court of Appeals. Further, Appellant’s attorney

recently submitted a brief in State v. Casey Dale Hammack, Case Number 06-14-00175-

CR to the Sixth Court of Appeals. Further, Appellant’s attorney was preparing for jury

trials in the 115th District Court for the two week session beginning December 8, 2014:

State v. Carlos Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause

Numbers 16346,16499 and 16647;State v. David Bruce Williams, Cause Number

16580; State v. Ronald Ray Hohensee, Cause Number 16696; State v. Jason Dwan

Tarver, Cause Number 16710; State v. Mary Ellen Clark, Cause Number 16723; State v.

Ricky Don Morris, Cause Number 16,783; State v. Christopher Alan Ray, Cause

Number 16,784; State v. Christopher Willis Garrett, Cause Number 16,785;State v.

Ladarius Kidron Johnson, Cause Number 16,803; State v Cortney Lee Fields, Cause

Number 16,828; and State v. Lester Shane Browning, Cause Number 16,875. Further,

Appellant’s attorney has been preparing for a jury trial anticipated next week in the

124th District Court, State v. Jeremy Scott, Cause number 43,891-B.


      Appellant’s attorney was out of town a great deal of time during the Christmas

holidays and was ill when returning from the trip.
.




.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 23th day of January, 2015.




                                       Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       903-725-6270
                                        e-mail: timcone6@aol.com



                            CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Natalie
Miller, Assistant Criminal District for Upshur County, attorney for Appellee, on this the
15th day of January, 2015.

                                      /s/Tim Cone
                                     _____________________________
                                     Tim Cone, Attorney At Law